Citation Nr: 0401338	
Decision Date: 01/14/04    Archive Date: 01/22/04	

DOCKET NO.  03-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to September 14, 2000, 
for a 100 percent evaluation for a ventral hernia of the 
right iliac crest.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the benefit sought on appeal.  The 
veteran, who had active service from March 1959 to January 
1961, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that there is an 
additional issue that has not been prepared for appellate 
review that is inextricably intertwined with the issue 
currently certified for appellate review.  In this regard, 
the Board finds that the veteran effectively expressed 
disagreement with the initial evaluation assigned for his 
ventral hernia following the grant of service connection 
under 38 U.S.C.A. § 1151 (West 2002).  However, the RO has 
not addressed this matter in a Statement of the Case.

In this regard, the Board would observe that a rating 
decision dated in August 2000 granted service connection for 
a ventral hernia under the provisions 38 U.S.C.A. § 1151 and 
assigned a 20 percent evaluation effective September 17, 
1998.  The veteran was notified of that decision later that 
same month.  In October 2000 the veteran submitted a 
statement in which he requested a higher rating for his 
hernia disability.  A rating decision dated in November 2000 
then increased the evaluation from 20 percent to 40 percent, 
also effective September 17, 1998.  In May 2001 the veteran's 
representative submitted medical evidence and a claim for an 
increased evaluation for the veteran's hernia.  

The Board construes the May 2001 statement as effectively a 
Notice of Disagreement to the November 2000 rating decision 
which increased the initial evaluation for the veteran's 
hernia from 20 percent to 40 percent.  The Board finds this 
to be the case since the statement from the veteran's 
representative was submitted soon after the December 2000 
letter to the veteran notifying him of the November 2000 
rating decision, more specifically, a little more than four 
months after notification of the November 2000 rating 
decision.  This matter is inextricably intertwined with the 
claim for an earlier effective date for a 100 percent 
evaluation, subsequently granted by a December 2002 rating 
decision, because it represents a continuation of the 
veteran's appeal expressing disagreement with the initial 
evaluation assigned for his hernia disability.

While the Board has found that the veteran effectively 
expressed disagreement with the initial evaluation assigned 
for his ventral hernia, if not by the statement submitted by 
his representative in May 2001, but clearly by the veteran's 
statement in October 2000, as conceded by the RO by it's 
November 2000 rating decision in increasing the evaluation 
effective the date of his original claim, the RO has not 
issued a Statement of the Case in connection with the 
veteran's disagreement with the initial evaluation assigned 
for his hernia.  In such case, the Board is required to 
remand the case to the RO for issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, it is the Board's opinion 
further development of the case is necessary.  The Board will 
defer consideration of the issue certified for appellate 
review pending the development requested below.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C, and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
matter is REMANDED for the following action:

The RO should issue a Statement of the 
Case with respect to the veteran's 
disagreement with the initial evaluation 
assigned for his ventral hernia.  The RO 
should inform the veteran that in order 
to complete the appellate process he must 
submit a timely Substantive Appeal to the 
RO after the issuance of the Statement of 
the Case.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he decides to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



